MEMORANDUM **
Rosalba Torres-Gonzalez, a native and citizen of Mexico, petitions for review of the Board of Immigration Appeals’ (“BIA”) order denying her motion to reconsider. We have jurisdiction pursuant to 8 U.S.C. § 1252. We review for abuse *172of discretion the denial of a motion to reconsider. Oh v. Gonzales, 406 F.3d 611, 612 (9th Cir.2005). We deny the petition for review.
The BIA acted within its discretion in denying Torres-Gonzalez’s motion to reconsider because the motion failed to identify any error of fact or law in the BIA’s prior decision. See 8 C.F.R. § 1003.2(b)(1); see also Socop-Gonzalez v. INS, 272 F.3d 1176, 1180 n. 2 (9th Cir. 2001) (en banc).
Torres-Gonzalez’s due process contentions are unpersuasive.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.